  Case 3:20-cv-01372-TAD-KLH Document 30 Filed 12/02/20 Page 1 of 1 PageID #: 188
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                              MONROE DIVISION


AARON LARRY BOWMAN                                     CASE NO. 3:20-CV-01372

VERSUS                                                 JUDGE DOUGHTY

SHERIFFS OFFICE OUACHITA PARISH ET                     MAG. JUDGE KAREN L. HAYES
AL


                           NOTICE OF MOTION SETTING WITHOUT DATE

       The Motion to Dismiss (Document No. 28) filed by Board of Supervisors University of Louisiana
System on December 2, 2020 has been referred to Magistrate Judge Hayes.

                                                   Deadlines

        Any response to said motion is due by December 23, 2020. The movant may file a reply, without leave
of court, within seven (7) days after the response is filed. LR7.8 governs the length of briefs. Any party filing
no brief will be deemed not to oppose the motion. At the close of the briefing period, the record will be
submitted to the Magistrate Judge for consideration; a written ruling or recommendation will issue in due course.

                                              No Oral Argument

        It is the policy of the Court to decide motions on the basis of the record WITHOUT ORAL
ARGUMENT. Accordingly, responses and briefs should fully address all pertinent issues. Should the Court feel
oral argument is necessary, all parties will be notified.

                                               Courtesy Copies

      An electronic copy of the motion and all memoranda only (no attachments) shall be e-mailed in
WordPerfect or Word Format DIRECTLY to:

                          hayes_motions@lawd.uscourts.gov

       If attachments to the motion or response exceed 15 pages, paper copies of the attachments shall be
provided to chambers:

                               Hon. Karen L. Hayes
                               United States Magistrate Judge
                               201 Jackson Street, Suite 215
                               Monroe, Louisiana 71201

ALL DEADLINES SET FORTH IN THE SCHEDULING ORDER SHALL REMAIN IN PLACE
UNLESS OTHERWISE ORDERED BY THIS COURT.

      If the parties resolve any matters raised in this motion, the moving party should immediately notify
chambers at (318) 388-6036.

DATE OF NOTICE: December 2, 2020

                                             TONY R. MOORE
                                             CLERK OF COURT
